Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed on January 29, 2022 have been entered. Claims 1-4, 6-10, and 12-22 remain pending in the application.

3.	Regarding the Claim Rejections-35 U.S.C. 112, the applicant’s amendments to the
claims in question have overcome the rejections set forth in the Non-Final Office Action mailed on
10/29/2021.

Status of the Claims
4.	This action is in response to Applicant’s filing on September 20, 2018. Claims 1-4, 6-10, and 12-22 are pending and examined below.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


6.	Claims 1-4, 6-10, and 12-22 are rejected under 35 U.S.C. 103 as being obvious over Redding and in view of Applicant admitted prior art.

7.	Regarding claim 1, Redding discloses creating a first node of a search tree (Paragraph 0040), a temporal data set corresponding to at least a condition of the vehicle (Paragraph 0038 and Fig. 5), producing at least one second node and respective reward factor (Paragraph 0050 and Fig. 6), the second node corresponds with a predicted condition of the vehicle following application of the selected action (Paragraph 0050 and Fig. 6), the at least second node is associated with the first node by the selected action and by the reward factor (Paragraph 0042), and training the neural network to select at least one action according to at least one of the temporal data set and the at least one of the updated quality factor (Paragraph 0054 and Fig. 3).
	Redding discloses selecting one or more quality factors, wherein each quality factor is associated with the first node and with an action selected from a set of actions (Paragraph 0042 and Fig. 5), but fails to explicitly disclose selecting the quality factors with a neural network. However, Applicant has admitted that the selection of the quality factors using a neural network is well-known in the prior art (Paragraph 00101 of the instant application). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Redding to use a neural network to select the quality factors as this would allow efficient selection of quality factors through the use of training. The motivation to do this would be to select quality factors using training to select those factors which are more desirable.
	Redding discloses creating more nodes in the search tree until goals are met or victory or defeat occurs (Paragraph 0050 and Fig. 6), but fails to explicitly disclose the termination condition being 

	Regarding claim 2, Redding further discloses the search tree being expanded by a global, deterministic tree traversal algorithm (Paragraph 0051), and the one or more quality factors received from the neural network serves as an expansion heuristic, to select one or more actions of the actions’ set (Paragraph 0028).

	Regarding claim 3, Redding further discloses the updating of the at least one quality factor being performed by backward-propagating along one or more trajectories of the expanded tree (Paragraph 0043), and accumulating optimal rewards according to Bellman’s equation (Fig. 5, Paragraph 0046; also see NPL source and rational from Non-final).

	Regarding claim 4, Redding fails to explicitly disclose using an A-star or epsilon-greedy tree search algorithm. However, as seen in the non-final office action sent on 10/29/2021, the A-star and epsilon-greedy tree search algorithms are well-known. In fact, Applicant admits this in paragraph 0114 when discussing tree-traversal algorithms. It would have been obvious to one skilled in the art at the time of filing to modify the invention of Redding to use an A-star or epsilon-greedy tree-search algorithm as both algorithms are well-known in the field and would have been obvious choices for traversing a search tree. 

	Regarding claim 6, Redding further discloses the data set corresponds with at least one feature of the real world, said feature selected from a list comprising of a condition of the vehicle, a characteristic of the vehicle, a condition of the road, and a characteristic of the road (Paragraph 0038 and Fig. 5).

	Regarding claim 7, Redding further discloses repeatedly sampling data of the real world by at least one sensor according to a preset period of time (Paragraphs 0026 and 0052), applying an abstraction of the sampled data to produce a temporal set (Paragraphs 0026 and 0029), extracting at least one feature of the temporal data set corresponding to a feature of the real world (Paragraph 0038 and Fig. 5), and the first node of the search tree corresponds with at least one feature of the real world (Paragraph 0040).

	Regarding claim 8, Redding further discloses the temporal data set corresponding with at least one feature of the real world (Paragraph 0038).

	Regarding claim 9, Redding further discloses using a neural network to select at least one action of the actions’ set according to the neural network training and according to the received data set (Paragraph 0054), applying the selected action to at least one element of the vehicle (Fig. 11), and repeating previous steps in this claim to continuously conduct the vehicle in response to the received data sets (Fig. 11).

	Regarding claim 20, Redding discloses the one or more quality factors comprising a first and second quality factors (Fig. 5; examiner would like to note that this claim limitation is being interpreted 

	Regarding claims 10, 12, and 13, the limitations within these claims are similar to those in claims 1-4 and 6-9, and are rejected using the same rationale as seen above in claims 1-4 and 6-9.

	Regarding claim 21, Redding further discloses the plurality of quality factors selected by the neural network comprise a predefined number of top-valued quality factors (Paragraphs 0042 and 0054; neural network selects top actions and associated quality factors; examiner would also like to note that 

	Regarding claim 22, Redding further discloses the plurality of quality factors selected by the neural network comprises all quality factors having a value above a predetermined threshold (Paragraphs 0042 and 0054; neural network selects top actions and associated quality factors; examiner would like to note that ‘predetermined threshold’ is vague and has no support in the specification, as such, the examiner is interpreting this ‘predefined threshold’ as being of a value of zero; based on the interpretation, any top action and associated quality factor is past the threshold).

	Regarding claims 14-17, the limitations within these claims are similar to those in claims 1-4 and 6-9, and are rejected using the same rationale as seen above in claims 1-4 and 6-9.

	Regarding claims 18 and 19, the limitations within these claims are similar to those in claims 1-4 and 6-9, and are rejected using the same rationale as seen above in claims 1-4 and 6-9.

Response to Arguments
8.	Applicant's arguments filed 1/29/2022 have been fully considered but they are not persuasive.

9.	Regarding the Claim Rejections-35 U.S.C. 102, Applicant’s arguments with respect to claims 1-3 and 5-19 have been considered but are moot because the independent claims 1, 10, 14, and 18 (and by dependency, claims 2-4, 6-9, 12-13, 15-17, and 19) have been amended and the scope of the claim set has changed. Because the claim set scope has changed, new grounds of rejection has been added to show anticipation of the amended features.

10.	Regarding the Claim Rejections-35 U.S.C. 103, Applicant is arguing that claim 4 is allowable by dependency on claim 1. However, Applicant has not argued as to the reference used for the 103 rejection, and has amended the independent claim that claim 4 depends on. As such, the arguments are moot because the scope of claim 1 has changed, and therefore, the claim scope of any dependent claim, such as claim 4.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
WIPO published application WO 2018102425 A1 by Tiwari et al. is relevant to the current application because it discloses an autonomous vehicle using neural networks to conduct operations.

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664